Title: From Thomas Jefferson to Bernard Peyton, 29 April 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Apr. 29. 25.
Having occasion to apply to Doctr Greenhow of N.Y. to procure for the university some anatomical preparns, and unable to  conjecture the exact cost, I desired him to  consign the packages to you, and to draw on you for the amount, notifying me of it at the same time. I recd his letter yesterday  stating the prime cost to be 84.D. to which  there may be some addnal charges. I immedly went to mr Brockenbro’ and desired him to place, by this mail, 100.D. in your hands to meet the draught on you from N.Y. as the preparns will not stand well the justling of a waggon I must pray you to have them sent by a boat which will undertake to keep them dry to Milton, or rather if possible to the Shadwell mills. affectly yoursTh J.